Citation Nr: 1400662	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-09 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for sleep disorder, to include as secondary to service-connected residuals, lower back injury with recurrent back strain. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative changes of the cervical spine condition and muscle pain has been raised by the record (see September 2012 statement from the Veteran's representative), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A September 26, 2012 Report of General Information shows the RO contacted the Veteran's representative and requested clarification of what type of hearing the Veteran wanted in connection with his appealed sleep disorder claim.  The RO included the option of the Veteran appearing at a local hearing before an RO hearing officer.  In a September 28, 2012 statement, the Veteran's representative indicated that the Veteran wanted a local hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a local hearing before a Hearing Officer at the local RO.  Written notice of the date and time of the scheduled hearing must be sent to the Veteran's latest address of record.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


